                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO



UNITED STATES OF AMERICA,

                Plaintiff,

       v.
                                                       Civil Action No. 1:21-cv-00796-MEH
 1. 121 ASH ROAD, BASALT, COLORADO,

 2. APPROXIMATELY $77,886,782.61                       CONSENT MOTION
 HELD AND FROZEN IN MIRABAUD
 BANK ACCOUNT #509951,

                Defendants

 and

 EDGE CAPITAL INVESTMENTS, LTD.,

                Claimant.


              CLAIMANT EDGE CAPITAL INVESTMENT, LTD.’S
        CONSENT MOTION TO EXTEND TIME FOR RESPONSIVE PLEADING

        Claimant Edge Capital Investments, Ltd. (“Edge”) respectfully moves this Court to

extend the deadline for a responsive pleading from May 6, 2021 to June 7, 2021. The

Government consents to this Motion. Edge states as follows:

   1. The Government filed its Verified Complaint for Forfeiture In Rem on March 18, 2021.

   2. Edge filed its Verified Claim with respect to Defendant Approximately $77,888,782.61

        Held and Frozen in Mirabaud Bank Account #509951 (“Defendant Funds”) on April 15.
   3. Edge’s answer or Rule 12 motion is due on May 6, 2021 – that is, 21 days after it filed its

       Verified Claim. See Supplemental Rule G(5)(b) for Admiralty or Maritime Claims and

       Asset Forfeiture Actions.

   4. Edge requests that the deadline to answer or file a Rule 12 motion be extended to June 7,

       2021.

   5. The Government has advised Edge that it consents to Claimant’s request.

   6. This is Edge’s first request for an extension of the deadline to file a responsive pleading.



 Dated: May 4, 2021                          Respectfully submitted,

                                             AEGIS LAW GROUP LLP

                                             By: /s/ Branden Lewiston
                                                Branden Lewiston
                                                801 Pennsylvania Avenue, N.W., Suite 740
                                                Washington, D.C. 20004
                                                Tel: (202) 737-3500
                                                Fax: (202) 735-5071
                                                Email: blewiston@aegislawgroup.com

                                                Counsel for Claimant
                                                Edge Capital Investments, Ltd.



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 4, 2021, I filed the foregoing with the Court via its

Electronic Case Filing system, which will send a notification of such filing (NEF) to all counsel

of record.

                                                                             /s/ Branden Lewiston




                                                2
                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO



UNITED STATES OF AMERICA,

                Plaintiff,

       v.
                                                     Civil Action No. 1:21-cv-00796-MEH
 1. 121 ASH ROAD, BASALT, COLORADO,

 2. APPROXIMATELY $77,886,782.61
 HELD AND FROZEN IN MIRABAUD
 BANK ACCOUNT #509951,

                Defendants

 and

 EDGE CAPITAL INVESTMENTS, LTD.,

                Claimant.


                                   [PROPOSED] ORDER

Upon consideration of Claimant’s Consent Motion To Extend Time To File a Responsive

Pleading, it is hereby:

        ORDERED that that Claimant’s Motion is GRANTED, and

        ORDERED that the deadline for Claimant to file an answer or Rule 12 motion is now

June 7, 2021.

        IT IS SO ORDERED.


May __, 2021                               ______________________________________
